Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
---Reference number 255 shown in at least Fig. 3A-3B is not mentioned in the description.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In Para [0033] L12 “legs 250” should be –legs 260—since 250 is the drive motor.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 6-7, 9-11, 13-14, 16-17 and 19-20 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Greco (US 8,535,051).
Regarding claim 1, Greco (US 8,535,051) shows in Figs. 1-12 (see at least Figs. 1-5) a regenerative oxidizer (regenerative thermal oxidizer RTO assembly 20) for oxidizing gas (RTOs are used for cleaning a gas of hazardous pollutants via high temperature oxidation), the regenerative oxidizer comprising: a combustion chamber Thus, the device of Greco meets all the limitations of claim 1.
Regarding claim 3 and the limitation of the regenerative oxidizer of Claim 1, further comprising a manifold (see the housing wherein the rotary dampener valve 86 resides and allows gas to flow in and out of the valve), wherein the manifold comprises the inlet feed of gas and an outlet feed of gas, and wherein the manifold is configured to supply the inlet feed of gas and the outlet feed of gas to the rotary valve; the device of Greco meets this limitation as shown in at least Figs. 1-5.
Regarding claim 4 and the limitation of the regenerative oxidizer of Claim 3, wherein the manifold is positioned between the first heat exchange media bed and the second heat exchange media bed; the device of Greco meets this limitation as shown in at least Figs. 1-5 with the manifold being at least partially between the media beds 28 and 30. 
Regarding claim 6 and the limitation of the regenerative oxidizer of Claim 1, wherein the combustion chamber further comprises one or more burners (burner 26) configured to heat the gas present in the combustion chamber; the device of Greco meets this limitation as shown in at least Figs. 1-5.
Regarding claim 7 and the limitation of the regenerative oxidizer of Claim 1, further comprising a drive motor (see the actuator assembly having at least a motor 94 for rotating the damper valve 86), wherein the drive motor is configured to rotate the rotary valve to alter the flow of gas between the first airflow direction along the gas pathway and the second airflow direction along the gas pathway; the device of Greco meets this limitation as shown in at least Figs. 1-5.
Regarding claim 9 and the limitation of the regenerative oxidizer of Claim 1, wherein the thermal oxidizer is a regenerative thermal oxidizer or a regenerative 
Regarding claim 10 and the limitation of the regenerative oxidizer of Claim 1, wherein the flow of gas defines a flow velocity at a given point along the gas pathway, wherein the flow velocity entering the first heat exchange media bed in the first airflow direction is substantially less than the flow velocity of the inlet feed of gas passing through the rotary valve, and wherein the flow velocity entering the second heat exchange media bed in the second airflow direction is substantially less than the flow velocity of the inlet feed of gas passing through the rotary valve; the device of Greco fails to explicitly disclose this limitation. However, as disclosed by at least Para. [0048] of the application, applicant’s invention achieves this limitation due to the non-linear manner that the gas flows; notice in at least Figs. 1-2 of Greco that the RTO assembly is structured in such a way that the gas path must turn/curve to flow in a non-linear manner as it flow from the inlet, through the valve, through one of the beds, pass the combustion chamber, through the other bed, through the valve and out to the outlet much like applicant’s invention. Additionally, changes in flow direction and frictional loses inherently reduces the velocity of the gas as it flows from the inlet to the outlet, as such, the device of Greco having similar structure to applicant’s invention inherently meets this functional limitation.    

Regarding claim 11, in making and/or using the device of Greco (US 8,535,051), the device Greco teaches in Figs. 1-12 (see at least Figs. 1-5) of a Thus, the device of Greco meets all the limitations of claim 12.
Regarding claim 13 and the limitation of the method of Claim 11, further comprising positioning a manifold (see the housing wherein the rotary dampener valve 86 resides and allows gas to flow in and out of the valve), wherein the manifold comprises the inlet feed of gas and an outlet feed of gas, and wherein the manifold is configured to supply the inlet feed of gas and the outlet feed of gas to the rotary valve; the device of Greco meets this limitation as shown in at least Figs. 1-5.
Regarding claim 14 and the limitation of the method of Claim 13, wherein the manifold is positioned between the first heat exchange media bed and the second heat exchange media bed; the device of Greco meets this limitation as shown in at least Figs. 1-5 with the manifold being at least partially between the media beds 28 and 30.
Regarding claim 16 and the limitation of the method of Claim 11, further comprising disposing one or more burners (burner 26) within the combustion chamber configured to heat the gas present in the combustion chamber; the device of Greco meets this limitation as shown in at least Figs. 1-5.
Regarding claim 17 and the limitation of the method of Claim 11, further comprising providing a drive motor (see the actuator assembly having at least a motor 94 for rotating the damper valve 86), wherein the drive motor is configured to rotate the rotary valve to alter the flow of gas between the first airflow direction along the gas 
Regarding claim 19 and the limitation of the method of Claim 11, wherein the thermal oxidizer is a regenerative thermal oxidizer or a regenerative catalytic oxidizer; the device of Greco meets this limitation with the device being a regenerative thermal oxidizer (RTO) similar to applicant’s invention as shown in at least Figs. 1-5.
Regarding claim 20 and the limitation of the method of Claim 11, wherein the flow of gas defines a flow velocity at a given point along the gas pathway, wherein the flow velocity entering the first heat exchange media bed in the first airflow direction is substantially less than the flow velocity of the inlet feed of gas passing through the rotary valve, and wherein the flow velocity entering the second heat exchange media bed in the second airflow direction is substantially less than the flow velocity of the inlet feed of gas passing through the rotary valve; the device of Greco fails to explicitly disclose this limitation. However, as disclosed by at least Para. [0048] of the application, applicant’s invention achieves this limitation due to the non-linear manner that the gas flows; notice in at least Figs. 1-2 of Greco that the RTO assembly is structured in such a way that the gas path must turn/curve to flow in a non-linear manner as it flows from the inlet, through the valve, through one of the beds, pass the combustion chamber, through the other bed, through the valve and out to the outlet much like applicant’s invention. Additionally, changes in flow direction and frictional loses inherently reduces the velocity of the gas as it flows from the inlet to the outlet, as such, the device of Greco having similar structure to applicant’s invention inherently meets this functional limitation.    

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greco (US 8,535,051) in view Houston (US 5,417,927).
Regarding claims 8 and 18, the device of Greco fails to disclose the limitations of claim 8 “the regenerative oxidizer of Claim 7, wherein the drive motor is a set interval of time” and claim 18 “the method of Claim 17, wherein the drive motor is configured to rotate the rotary valve at a set interval of time”. Notice that the RTO of Greco functions in cycles, wherein the actuator 88 is configured to switch the damper valve 86 between different positions to cycle the flow of gas to maintain the efficiency of the RTO. As such, the drive motor is configured to rotating the valve from time to time, however, it is unclear from Greco’s disclosure if this time is a set interval or a random interval. Additionally, regenerative incinerator systems wherein the regenerators are cycled at set timed intervals are known in the art. Houston (US 5,417,927) teaches in Figs. 1-4 (see at least Figs. 1 and 4) of another example of a thermal oxidizer comprising at least a plurality of regenerators (2-4 / 95-96), at least one rotary switching valve (10-12 / 88) and a control system (32 / 85) for controlling the operation of the thermal oxidizer via the actuation of the valves. Houston teaches in at least C2 L51 – C3 L65 and C5 L13 – L51 that the controller includes a timing mechanism that allows cycling of the regenerators by actuating the valves at predetermined/regular timed intervals such as every 30-90 seconds.
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the actuator assembly 88 of the device of Greco to include a controller (32 / 85) with a timing mechanism capable of autonomously controlling the cycling of the regenerators by operating the actuator/motor of the switching valve at predetermined/regular timed intervals (such as every 30-90 seconds), in a similar manner as taught by Houston, since such a modification aids in autonomously and predictably operating the Regenerative Thermal Oxidizer as compared to requiring a user to operate the switching operation or switching at random Thus, the device of the combination of Greco in view of Houston meets all the limitations of claims 8 and 18.          

Allowable Subject Matter
Claims 2, 5, 12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art are: Greco (US 8,535,051), Balon (US 2011/0081277), Chiles (US 7,017,592), Lee (7,762,808), Wilhelm (US 5,562,442), Johnson (US 5,871,349), Bria (US 8,758,693), Chen (US 6,193,504), Green (US 2003/0221725), Houston (US 5,417,927), Houston (US 5,692,893, referred as from hereon as Houston 2), Houston (US 5,503,551 referred as from hereon as Houston 3), Houston (US 5,692,892 referred as from hereon as Houston 4), Scott (US 5,888,063), Thornton (US 2005/0139272) and Tanaka (US 5,515,909). Scott, Houston 3 and Bria teaches various examples of generic regenerative thermal oxidation (RTO) systems comprising at least two heat exchanger/regeneration beds, a combustion chamber and valves used for controlling the cycling between regenerators, RTOs are used for cleaning a gas of hazardous compounds via high temperature thermal oxidation showing the general state of the art being claimed in the application. Houston teaches of another example of an RTO Thornton, Houston 4, Tanaka, Houston 2, Green, Johnson, Wilhelm, Lee, Balon and Greco teaches various examples of RTO systems comprising rotary valves used for switching between regenerators similar to applicant’s general invention. Chen teaches of another example of a regenerative oxidizer system with a rotary valve of the type known as regenerative catalytic oxidizer similar to a feature of the claimed invention. Chiles teaches of an RTO system comprising an on-line burn-out and wash-down system similar to a key feature of the claimed invention. However, notice that Chiles fails to disclose particular details of the valve and flow path of the RTO system as claimed and since the disclosure is illustrated in schematic form, it is uncertain if Chiles teaches the limitations of as claimed in claim 2 and 12 and how its teachings could be applied to the cited prior art to meet the limitations of claims 2 and 12. Additionally, while some of the cited prior art teaches examples of support structure/legs, the prior art fails to disclose their size/height relative to the manifold height as claimed in claims 5 and 15. As such, the closest prior art fails to disclose or render obvious without impermissible hindsight the limitations of the regenerative oxidizer (100) having all the limitations as claimed in claims 2, 5, 12 and 15 and as shown in at least Fig. 3A of the application.         

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741.  The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753